      Case 1:19-cv-02645-AJN-KHP Document 214 Filed 09/21/20 Page 1 of 2

                                                    CRAIG WENNER
                                                    Tel.: (212) 909-7625
                                                    E-mail: cwenner@bsfllp.com

                                                    September 21, 2020

BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950
New York, New York 10007

       Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
              Case No. 19 Civ. 2645 [rel. 15 Civ. 5345] (AJN) (KHP)

Dear Judge Parker:

        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write pursuant to the August 20, 2020 Scheduling Order to update the Court concerning the
status of the response to third-party subpoenas issued to law firm Moses & Singer LLP and
attorney Arnie Herz. [See ECF 213 (Scheduling Order).] We have conferred with the interested
parties and write on behalf of the Kazakh Entities, the defendants who are not in default, Moses
& Singer, and Triadou SPV S.A.

        Moses & Singer Subpoena: As the Kazakh Entities have explained previously, we
subpoenaed Moses & Singer for documents concerning the transfer of funds for certain entities
and individuals over a three-year period from January 1, 2012, to December 31, 2014. Since
receiving the subpoena in early April 2020, Moses & Singer has attempted to locate and produce
responsive records. To date, Moses & Singer has produced a one-page redacted spreadsheet.
Moses & Singer represents that they will be able to complete their production by October 5,
2020, at which point the Kazakh Entities will confer with Moses & Singer to determine the
completeness of their response. The Kazakh Entities and Moses & Singer will provide a further
update to the Court on October 19, 2020, including as to whether a motion to compel or quash
will be necessary, along with a proposed briefing schedule.

        Attorney Arnie Herz Subpoena: As we and the parties and non-parties with potential
privilege interests in Mr. Herz’s subpoena response have previously explained, Mr. Herz
produced approximately 14,000 documents to counsel for Messrs. Sater and Ridloff, for Triadou,
and for Ilyas and Viktor Khrapunov in response to the Kazakh Entities’ January 8, 2020
subpoena. Those interested parties and non-parties previously negotiated a stipulated Rule 502
Order that the Court so-ordered on May 28, 2020. [ECF No. 193.] After the interested parties and
non-parties received the documents from Mr. Herz—which the Kazakh Entities have not
received—we began discussions with the interested parties and non-parties concerning their
privilege review and log of Mr. Herz’s records. So far, we have negotiated a reduction in the
documents that need to be reviewed for privilege from 14,000 to approximately 7,000 or 8,000
documents.
      Case 1:19-cv-02645-AJN-KHP Document 214 Filed 09/21/20 Page 2 of 2




         The Kazakh Entities and interested parties and non-parties will be meeting and conferring
later this week to determine whether motion practice is necessary concerning the remaining
documents. We will provide a further update to the Court by October 2, 2020, to ask the Court to
so-order either a briefing schedule on any remaining dispute or a schedule for the privilege
review.

       The parties and interested non-parties thank the Court for its attention to these matters.

                                                     Respectfully,

                                                      /s/ Craig Wenner
                                                     Craig Wenner

cc:    All Counsel of Record (by ECF)
       Robert Wolf, Esq. (Moses & Singer LLP) (by email)
       Alex Hassid, Esq. (for Triadou SPV S.A.) (by email)
       Andrew Solomon, Esq. (for Ilyas and Viktor Khrapunov) (by email)
       Arnie Herz, Esq. (by email)




                                                 2
